Citation Nr: 0638113	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  97-33 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
enucleation of the right eye.  

2.  Entitlement to a rating in excess of 50 percent for 
undifferentiated type schizophrenia prior to August 20, 
2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION


The veteran had active duty service from April 1968 to June 
1970, from April to May 1972 and from April to May 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issues on appeal were originally before the Board in 
November 2004 when they were remanded to cure a procedural 
defect.  Also on appeal before the Board in November 2004 was 
a claim of entitlement to a total disability evaluation based 
on individual unemployability due to service-connected 
disability (TDIU).  In April 2006, the RO granted an 
increased rating to 100 percent for the schizophrenia 
effective from August 20, 2005.  As the RO did not grant a 
100 percent evaluation back to the date of the appeal, the 
issue of entitlement to an increased rating in excess of 50 
percent prior to August 20, 2005 remains in appellate status. 
 The issue has been changed on the title page to reflect this 
development.  As the veteran is granted a 100 percent 
schedular rating for his schizophrenia herein, his claim for 
a TDIU is now moot.


FINDINGS OF FACT

1.  In an unappealed March 1986 RO decision, the RO denied 
the veteran's claim of entitlement to service connection for 
enucleation of the right eye.  

2.  The evidence received subsequent to the RO's March 1986 
rating decision which denied service connection enucleation 
of the eye was either duplicative of evidence previously 
submitted or the evidence, by itself or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for enucleation of the 
right eye.

3.  The competent medical evidence indicates that the 
veteran's service-connected schizophrenia renders him 
unemployable during the entire appeal period.  


CONCLUSIONS OF LAW

1.  The March 1986 RO decision, which denied entitlement to 
service connection for enucleation of the right eye, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).

2.  The evidence received subsequent to the March 1986 RO 
decision is not new and material, and the claim for service 
connection for enucleation of the right eye is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006). 

3.  The criteria for a 100 percent schedular rating for 
undifferentiated type schizophrenia are met for the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b),  4.1, 4.3, 4.7, 4.10, 4.123, Diagnostic 
Code 9204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With 
regard to the claim of whether new and material has been 
received to reopen the claim of service connection for 
enucleation of the right eye, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the October 
2002, November 2002, May 2003 and February 2005 VCAA letters 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the February 2005 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in his possession.  The Board believes that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on the issue of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for enucleation of the eye 
has been accomplished and that adjudication of the claim, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims ("the Court") issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  In the present appeal, the veteran 
has been provided with notice of the type of information and 
evidence needed to substantiate the claim in the February 
2005 letter and was provided notice of the types of evidence 
necessary to establish any disability rating and/or the 
effective date in May 2006.  The appellant's status as a 
veteran has never been at issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  

The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In other words, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  

In this case, the claimant was provided specific notice that 
complies with the requirement of Kent v. Nicholson in the 
February 2005 VCAA letter.  Thus, the Board finds that the 
directives of Kent are satisfied.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA and private 
treatment records have been obtained.  As the Board finds 
below, the veteran has not submitted new and material 
evidence to reopen the claim.  There is no requirement that 
additional development be conducted prior to receipt of the 
evidence sufficient to reopen the claim.  In an April 2006 
statement, the veteran indicated that he did not have any 
other medical records to submit in support of his claim.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for enucleation of the 
right eye.  Under the circumstances of this particular case, 
no further action is necessary to assist the appellant.  
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran).

With regard to the claim of entitlement to a rating in excess 
of 50 percent for schizophrenia prior to August 20, 2005, the 
Board has found, as discussed in detail below, sufficient 
evidence is of record to grant the benefit sought on appeal 
in full.  Therefore, no further notice or development is 
needed.


Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
enucleation of the right eye

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service." See 38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the veteran in this case filed an application to reopen 
the claim of entitlement to service connection for 
enucleation of the right eye in September 2002, the revised 
version of 3.156 is applicable in this appeal.


No pertinent abnormalities were noted at the time of the 
veteran's first enlistment examination in March 1968.  A 
Report of Medical History indicated that he had worn glasses 
in the past.  

A service medical record dated in October 1969 reveals the 
veteran sought treatment after he fell and struck his head on 
a soap dish in the shower.  He had a superficial abrasion of 
the lateral margin.  The diagnosis was no corneal abrasion 
seen with the fluroscan.

In October 1969, the veteran reported that a heater blew up 
in his face when he was trying to light it.  Examination 
revealed singed eyebrows and eyelashes.  There was no damage 
to the eyes but the veteran reported pain around the eyes.  A 
separate clinical record indicates that examination of the 
cornea and conjunctiva were clear.  

At the time of the April 1972 enlistment examination, it was 
found that the veteran had defective vision.  Right eye 
vision was found to be 20/25.  The veteran denied vision 
problems on a Report of Medical History he completed the same 
month.  

The veteran complained of eye pain when he was hospitalized 
from May to June of 1972.  Physical examination did not 
demonstrate a right eye disability.  

No pertinent abnormalities were noted on the report of the 
enlistment examination which was conducted in April 1973.  

The veteran was hospitalized at a private facility from 
December 1975 to June 1976.  He reported that he lost his 
right eye when he had a seizure and someone kicked him in the 
head.  

A VA hospitalization record shows the veteran was 
hospitalized from February to March of 1980.  There was an 
annotation that the veteran reported being kicked in the head 
and subsequently losing his right eye in 1973.  The pertinent 
diagnosis was status post traumatic enucleation of the right 
eye in 1973.  

At the time of a November 1982 VA examination, the veteran 
reported that he had been kicked in the right eye.  He had a 
false eye.  The pertinent diagnosis was status post 
enucleation of the right eye.  

A VA ophthalmology record dated in January 1986 includes the 
notation that the veteran was status post enucleation of the 
right eye in 1973.  He reported that he was kicked in the 
eye.  

In a March 1986 rating decision the RO denied service 
connection for enucleation of the right eye.  The RO denied 
the claim as there was no evidence of a chronic eye 
disability in the service medical records nor competent post-
service evidence linking the currently existing right eye 
disability to the veteran's active duty service.  The veteran 
was informed of the March 1986 rating decision via 
correspondence dated in the same month.  He did not appeal 
the denial of service connection for enucleation of the right 
eye.  The Board finds that the March 1986 rating decision 
became final by reason of the failure to file a notice of 
disagreement to initiate an appeal.  38 U.S.C.A. 7105(c).  

In September 2002, the veteran submitted a claim of 
entitlement to service connection, in pertinent part, for eye 
problems.  He reported that he injured his eye on a soap dish 
while he was in the stockade in South Korea in 1969.  

The evidence added to the record subsequent to the March 1986 
rating decision which denied service connection for 
enucleation of the right eye consists of VA clinical records, 
reports of VA examinations, and statements from the veteran.  

A January 2001 hospitalization summary includes the 
annotation that the veteran was status post right eye 
enucleation in 1975.  It was noted that the veteran was 
kicked in the right eye in 1975 and it was enucleated at the 
University of Illinois Hospital.  An August 2002 clinical 
record includes the notation that the veteran had right eye 
blindness as a result of enucleation in 1975.  Other VA 
clinical records include assessments of status post right eye 
enucleation in 1975 and still other records reference eye 
trauma which occurred in 1975.  This evidence is new as it 
was not of record at the time of the March 1986 rating 
decision.  The evidence is not material to the claim as it 
does not indicate in any way that the veteran's current right 
eye disability (enucleation) was linked to active duty.  The 
Court has held that additional evidence, which consists of 
records of post-service treatment that do not indicate in any 
way that a condition is service-connected, is not new and 
material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  In fact, 
this evidence weighs against the veteran's claim as it tends 
to indicate that the right eye disability occurred in 1975 
which is more than one year after the veteran's last 
discharge from active duty in May 1973.  

The report of a June 2003 VA examination indicates the 
veteran reported a history of enucleation of the right eye in 
1975.  His eye was reportedly originally injured by a metal 
soap dish in 1969 and re-injured in 1975 when he was kicked 
in the face.  At the time of the first injury in 1969, there 
was no bleeding.  The second injury in 1975 resulted in 
bleeding.  The assessment was traumatic injury in 1975 
resulted in enucleation of the left eye.  The Board finds 
this evidence is new as it was not of record at the time of 
the March 1986 rating decision but it is not material as it 
does not link the veteran's current eye disability to his 
active duty service.  This evidence weighs against the claim.  
The examiner noted the veteran's report of an in-service eye 
injury but found that the 1975 eye trauma was the incident 
which necessitated the right eye enucleation.  This trauma 
occurred after the veteran's final discharge from active 
duty.  

The veteran's statements to the effect that he has a current 
right eye disability which was linked to his active duty 
service is not new and material.  Statements by the veteran 
indicating that he had a current right eye disability which 
he alleged was due to his active duty service were of record 
at the time of the March 1986 rating decision.  

The Board finds that the evidence received subsequent to the 
March 1986 rating decision pertaining to the right eye claim 
is duplicative of evidence previously submitted or the 
evidence, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim of entitlement to service 
connection for enucleation of the right eye.  Accordingly, as 
new and material evidence has not been received, the claim is 
not reopened.  

Entitlement to a rating in excess of 50 percent for 
schizophrenia 
prior to August 20, 2005.

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating  
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38  
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7. 

The current criteria for evaluation of mental disorders are 
as follows:

For a 100 percent evaluation, there must be total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is provided for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining work and social relationships.

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 
266 (1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.), p. 32 (DSM-IV)).  GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  GAF scores ranging 
from 31 to 40 reflect some impairment in reality testing or 
communications (e.g.  speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).  GAF scores of 50 or below contemplate an 
inability to work.  American Psychiatric Association:  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th ed.) (1994) (DSM IV).



Factual Background

The veteran submitted his claim for an increased rating in 
April 1997.  There is no medical evidence of record dated 
within one year prior to the veteran's application for 
compensation.  

An April 1997 clinical record reveals the veteran reported 
that he used to hallucinate but didn't do it anymore.  He was 
oriented times three.  Speech was slow and deliberate and 
sometimes tangential.  There was no suicidal or homicidal 
ideation.  The veteran's affect was constricted.  He denied 
any psychotic symptoms.  

At the time of a June 1997 VA mental disorders examination, 
the veteran reported he had never been married.  He was 
living in a shelter and attending school.  He was not 
working.  He reported that he felt more tired, depressed and 
slower.  Mental status examination revealed that he was well 
oriented times three.  There were no hallucinations or 
delusions.  He had a depressed affect and mood.  He denied 
suicidal or homicidal ideation, tendencies or plans.  Insight 
was limited and judgment was okay.  Proverb interpretation 
was concrete.  The Axis I diagnosis was chronic 
undifferentiated schizophrenia.  A GAF score of 40 was 
assigned.   

In March 1998, a private case manager wrote that he had 
observed the veteran to have a limited ability to think 
abstractly and on some days no ability to think abstractly.  
He opined that the veteran had significant impairment in 
judgment capacity and in his successful establishment of 
relationships necessary for proper social support.  He 
reported that he observed a rather flattened affect and 
possible delusional thinking.  The veteran was somewhat 
successful in keeping a job picking up trash at a job site 
but the author doubted that the veteran would be employable 
in any task that required more complicated duties or 
responsibilities.  

In June 1999, the veteran was sentenced to five years in jail 
for aggravated battery.  

At the time of an October 2000 VA mental disorders 
examination, the veteran reported that he had not been 
involved in psychiatric treatment for many years.  He 
reported he led an isolated lifestyle.  He was never married 
and had no children.  He was isolated and lived with a priest 
who helped him.  He reported that he was unable to work due 
to his psychiatric symptoms.  Mental status examination 
revealed a flat affect.  He was alert and oriented to time, 
place and person.  He had difficulty generating his thoughts 
but reported no active hallucinations.  He denied suicidal or 
homicidal ideation, plans or impulses.  He had difficulty 
with recent memory and concentration.  He had no social 
activities.  The diagnosis was chronic undifferentiated 
schizophrenia.  A GAF of 42 was assigned.  The Axis IV 
psychosocial stressor was unemployability due to psychiatric 
symptoms of schizophrenia.  

A January 2001 hospitalization discharge summery included 
Axis I diagnoses of alcohol, cocaine, and nicotine dependence 
and marijuana dependence in remission.  The veteran was 
homeless and jobless.  A GAF of 41 on admission and 44 on 
discharge was assigned.  Mental status examination revealed 
that the veteran was oriented to time, place and person and 
in contact with reality.  He had no hallucinations or 
delusions.  No thought disorder was present.  Affect was 
appropriate.  There was no suicidal or homicidal ideation.  
There was no impairment of memory or intellectual 
functioning.  

The veteran was hospitalized in August 2002.  A clinical 
record dated in August 2002 indicated that he was alert and 
oriented.  He endorsed auditory hallucinations without 
elaboration.  He denied visual hallucinations.  It was noted 
that he had a long history of violence from and toward 
himself and had been incarcerated for 21 years for a murder 
conviction.  The assessment was paranoid schizophrenia and 
actively psychotic.  Another clinical record dated in August 
2002 reveals that it seemed that the veteran might have 
auditory hallucinations but when asked about them he was 
defensive and guarding, denying the symptomatology.  He 
denied visual hallucinations and thought 
insertion/withdrawal/blocking.  He reported intermittent 
suicidal ideation without a plan.  He denied homicidal 
ideation.  He reported that his mood was not too good 
recently as his wife had died of a overdose.  He knew the 
women for the preceding four years and had married her 35 
days prior.  His sleep was not too good as he was sleeping on 
the street.  His last steady job was in 1998 prior to 
incarceration in 1998.  Mental status examination revealed 
speech which was normal in rate and volume.  Affect was 
restricted, dysphoric and angry.  Thought processes were 
linear and concrete.  He denied suicidal and homicidal 
ideation.  There were questionable auditory hallucinations.  
He denied visual hallucinations.  The assessment was 
schizophrenia, polysubstance abuse and long standing history 
of violence towards others and towards him.  The GAF assigned 
was 30.  It was noted that, due to the past history, the 
veteran was being admitted for psychiatric stabilization to 
prevent harm to others and to himself.  The veteran was 
homeless and jobless.  Another record dated in August 2002 
indicated that the veteran was admitted for inpatient 
psychiatry due to a history of significant violence and for 
stabilization as he had a history of recent intermittent 
suicidal ideation, getting into trouble on the streets, a 
history of being recently assaulted, possible auditory 
hallucinations and paranoia.  At discharge from 
hospitalization in August 2002, it was noted that the veteran 
was not suicidal or homicidal.  He was stable without 
evidence of psychosis.  

A January 2003 VA clinical record indicates that the veteran 
was found to be alert and oriented times four.  Speech was 
normal in rate and volume.  He was coherent.  There were no 
auditory or visual hallucinations or delusions.  He denied 
suicidal and homicidal ideation.  

In March 2003, the veteran sought treatment due to an anxious 
feeling.  He reported that his wife died in 2000 leaving him 
with three step children he did not see.  He was concerned 
about possibly becoming violent.  He denied being angry at 
anyone and could not recall the last time he had a violent 
argument or physical altercation.  He denied problems with 
sleep, appetite, attention, concentration, depressed mood or 
energy.  He denied suicidal and homicidal ideation.  He 
denied manic symptoms.  He reported that he saw the devil one 
week ago in his room.  He denied auditory hallucinations, 
paranoid symptoms, thought insertion or thought withdrawal 
and also denied ideas of reference.  He was not currently in 
a relationship and his last job was in 1998 as a janitor.  
Mental status examination revealed that speech was verbose 
with normal rate, rhythm, tone and volume, except at the end 
when the veteran was informed that he would not be admitted 
and then he became loud.  Affect was nervous.  Mood was 
congruent, anxious, with a full range and not labile.  
Thought processes were linear and goal directed.  He denied 
suicidal and homicidal ideation.  There were no current 
auditory or visual hallucinations.  There was no paranoia or 
panic attacks.  The Axis I diagnosis was schizophrenia and 
rule out generalized anxiety disorder.  A GAF of 50 was 
assigned.  

The veteran was hospitalized from August to September 2004.  
Records from this time period indicate that the veteran had 
suicidal ideation.  There was also annotations of the 
presence of visual illusions versus hallucinations.  One of 
the records indicates that cocaine abuse increased the 
veteran's problems.  Mental status examination conducted on 
August 6 showed that the veteran was oriented times three.  
His speech was normal in rhythm and rate.  Auditory command 
hallucinations were noted.  Affect was congruent with mood.  
Thoughts were disorganized and tangential.  The veteran had 
suicidal ideation and was unable to contract for safety.  
Socially, the veteran was homeless and had questionable 
support.  The Axis I diagnoses were depressive disorder not 
otherwise specified and undifferentiated schizophrenia and 
substance abuse.  A GAF of 18 was recorded.  On August 9, it 
was noted that the veteran's schizophrenia was manifested by 
bizarre delusions, delusions of control, overvalued ideas, 
auditory hallucinations related to a single theme, unusual 
perceptual experiences, illusions and a flat affect.  Mental 
status examination on September 20 revealed that the veteran 
was alert and oriented times three.  Cognitive functioning 
was slow.  Short term memory was diminished and remote memory 
was fair.  Speech was intact.  The veteran denied active 
hallucinations.  Affect was stable and flat.  The diagnosis 
was schizophrenia and polysubstance abuse.  A GAF of 25 was 
assigned.  

In August 2004, it was noted that suicidal ideation persisted 
but the veteran did not have an active plan.  

Analysis

The Board finds a 100 percent schedular evaluation is 
warranted for the veteran's service-connected schizophrenia.  
When the evidence is viewed as a whole over the course of the 
appeal, the Board finds that the mental disability is 
manifested by total occupational impairment.  

The determination that the service-connected disability is 
productive of total occupational impairment is demonstrated 
by the GAF scores assigned during the pertinent time period 
which were all at 50 or below.  As set out above, GAF scores 
of 50 or below contemplate an inability to work.  With the 
exception of the records from the January 2001 VA 
hospitalization, all the medical records which include these 
low GAF scores also included diagnoses of schizophrenia.  
While some of the records which note diagnoses of 
schizophrenia also reference substance abuse, they did not 
indicate to what extent the GAF score was due solely to the 
mental disorder and which part was due to substance abuse.  
As the Board is unable to determine from these records what 
degree of disability is attributed to what source, it will 
assume that all the disability is due to the service-
connected schizophrenia.  While not exactly on point, the 
Board supports this finding by the case Mittleider v. West, 
11 Vet App 181 (1998), holding that where symptomatology from 
a non-service-connected psychiatric disability cannot be 
distinguished from that attributable to a service-connected 
disability, the non-service connected symptomatology will be 
considered in evaluating the service-connected disability.  

The Board further notes that the examiner who conducted an 
August 2005 VA examination diagnosed chronic undifferentiated 
schizophrenia.  A GAF of 40 was assigned reflecting the 
severe impact of the veteran's major mental illness on his 
level of functioning.  This examiner found that the veteran 
was unable to work due to his schizophrenia.  The examiner 
specifically opined that the veteran's inability to engage in 
gainful employment is solely and fully 100% due to the 
symptoms of schizophrenia and not due to the symptoms of 
substance abuse.  The examiner noted that there was no 
evidence of substance abuse at that time or for a number of 
years prior to that time.  This evidence supports the Board's 
finding that it is appropriate to consider the GAF scores 
assigned as being representative of the service-connected 
schizophrenia regardless of the presence of substance abuse.  

The fact that the service-connected disability is manifested 
by unemployability is further supported by the examiner who 
conducted the October 2000 VA examination who specifically 
determined that the veteran was unemployable at that time due 
to chronic undifferentiated schizophrenia without reference 
to any other mental disorder or reference to substance abuse.  
Furthermore, the GAF score of 42 which was assigned in 
October 2000 fits in with the other GAF scores assigned prior 
to and subsequent to October 2000.  

The Board notes that some of the medical records are devoid 
of the symptomatology listed for a 100 percent evaluation 
under the rating criteria for evaluation of mental disorders.  
The Court held that the specified factors for each 
incremental rating were examples rather than requirements for 
a particular rating.  The Court also stated that the analysis 
should not be limited solely to whether the claimant exhibits 
the symptoms listed in the rating scheme and that it is 
appropriate for a rating specialist to consider factors 
outside the specific rating criteria in determining the level 
of occupational and social impairment.  See Mauerhan v.  
Principi, 16 Vet. App. 436 (2002).  

Some of the records indicate that the veteran reported he was 
last employed in 1998.  The Board notes that the private case 
manager opined in March 1998 that the veteran could not 
handle any job more complicated than picking up trash at a 
job site which indicates, at most, a very minimal 
employability if at all.  This further supports a finding of 
unemployability.  

The Board finds it appropriate to evaluate the service-
connected schizophrenia as 100% disabling as of the time the 
veteran submitted his claim in April 1997.  While an April 
1997 clinical record did not include a GAF score, it did 
reference the presence of symptomatology attributable to a 
mental disorder.  The VA examination which was conducted 
approximately two months later in June 1997 did include 
evidence of the veteran's problems with employability in the 
form of a low GAF score.  The Board finds it reasonable to 
conclude that the symptomatology attributable to the service-
connected schizophrenia which was present in June 1997 was 
also present just two months prior in April 1997 - prompting 
the veteran to file the claim for an increased rating.  

There is no competent evidence of record which indicates that 
the veteran is not unemployable due to his service-connected 
schizophrenia.  


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for enucleation of the 
right eye has not been reopened.  The appeal is denied.  

A 100 percent schedular evaluation for undifferentiated type 
schizophrenia is assigned for the period prior to August 20, 
2005, subject to the provisions governing the payment of 
monetary benefits.   



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


